     Case 2:20-cv-02422-JAM-CKD Document 3 Filed 01/25/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN STEPHEN EHRENREICH,                          No. 2:20-cv-02422-JAM-CKD PS
12                       Plaintiff,
13
             v.                                         ORDER and FINDINGS AND
14                                                      RECOMMENDATIONS
      ALEX PADILLA,
15
                         Defendant.
16

17          Plaintiff proceeds pro se in this action and has requested authority to proceed in forma

18   pauperis under 28 U.S.C. § 1915. (ECF No. 2.) This action was referred to this court by Local

19   Rule 302(c)(21).

20          Plaintiff has submitted the affidavit required by section 1915(a) showing that plaintiff is

21   unable to prepay fees and costs or give security for them. Accordingly, plaintiff’s request to

22   proceed in forma pauperis will be granted. 28 U.S.C. § 1915(a).

23   I.     Screening under 28 U.S.C. § 1915

24          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

25   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

26   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

27   § 1915(e)(2).

28   ////
                                                        1
      Case 2:20-cv-02422-JAM-CKD Document 3 Filed 01/25/21 Page 2 of 9


 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227–28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327.

 6          To avoid dismissal for failure to state a claim a complaint must contain more than “naked

 7   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of

 8   action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

14   at 678. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),

16   and construe the complaint in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

17   416 U.S. 232, 236 (1974).

18   II.    Allegations in the Complaint

19          Plaintiff, Ryan Ehrenreich, alleges that he ran for President of the United States as a write-

20   in candidate in the November 3, 2020 general election. He contends that he campaigned using a
21   large sign to direct interested voters to visit his campaign website and that he registered as a

22   write-in candidate with the Federal Election Commission. (ECF No. 1 at 10.)

23          On October 7, 2020, plaintiff notified the Elections Division of the California Secretary of

24   State that he would not be complying with California’s requirements to qualify as a write-in

25   candidate, because he believed them to be unconstitutional. Id. at 47. Instead, he proposed “that

26   the State of California agree to count and report votes for his U.S. Presidential Write-In Ticket
27   regardless of his Ticket not meeting [the] filing requirements.” Id. at 11. On October 9, 2020, the

28   Secretary of State responded that write-in votes would only be counted for write-in candidates
                                                        2
     Case 2:20-cv-02422-JAM-CKD Document 3 Filed 01/25/21 Page 3 of 9


 1   who completed and returned the legally required forms by October 20, 2020. Id. at 50. The letter

 2   cited the pertinent provisions of the California Elections Code and enclosed the referenced forms.

 3   Id.

 4          On October 23, 2020—three days after the forms were due, and eleven days before the

 5   general election—plaintiff responded to defendant’s letter by requesting special treatment under

 6   the law:

 7                  What we are asking is that you find a way to count our votes under
                    your existing statute by . . . (1) find[ing] other statutes that are either
 8
                    more important or take precedence in the order of
 9                  application/enforcement, and (2) apply these statutes based on the
                    unique circumstances of the year, so that you are able to temporarily
10                  suspend or provide us with an exemption to the parts of your election
                    statutes that we will not meet . . . We respectfully request that you
11                  . . . find a way to provide our ticket with an exemption . . . such that
12                  votes for our candidacy will be counted in the upcoming 2020 U.S.
                    Presidential Election.
13
     Id. at 56-57. Plaintiff also threatened costly litigation in the event the Secretary of State failed to
14
     comply. Id.
15
            Plaintiff alleges that he ultimately cast a write-in vote for himself via a mail-in ballot, but
16
     neither his vote, nor any other write-in votes for the Ehrenreich presidential ticket, have been
17
     counted or reported by the California Secretary of State. Id. at 12.
18
            After plaintiff realized that he had not won the presidential seat, he filed this action on
19
     December 12, 2020 against California’s Secretary of State, Alex Padilla, alleging that the State of
20
     California unlawfully refused to count and report write-in votes for the Ryan Ehrenreich
21
     presidential ticket. Plaintiff requests various forms of declaratory and injunctive relief, including
22
     (1) an injunction to prevent the State of California from certifying election results until after this
23
     case is decided; (2) a declaration that California Elections Code §§ 8600-8606 and 8650-8653 are
24
     unconstitutional and violate the First, Fifth, and Fourteenth Amendments; (3) a declaration that
25
     any laws restricting “the validity, counting, and/or reporting of individual write-in votes” are
26
     unconstitutional; (4) an order requiring all previously ignored write-in votes to be counted; (5) an
27
     order requiring a nationwide audit of all ballots cast in the 2020 presidential election to determine
28
                                                         3
     Case 2:20-cv-02422-JAM-CKD Document 3 Filed 01/25/21 Page 4 of 9


 1   which ones were affected by the unconstitutional write-in vote laws, and if at least fifty-percent

 2   were affected, then an order finding that the result of the 2020 presidential election “are invalid,

 3   null, and void and that a new election shall be held to determine the next president and vice

 4   president of the United States of America at the earliest possible date.” Id. at 20-25.

 5 III.     Plaintiff’s claims fail as a matter of law.

 6          Plaintiff’s general contention is that California’s requirements to be certified as a

 7   presidential write-in candidate in a general election are unconstitutional. Specifically, he

 8   contends that California Elections Code §§ 8600-8606 and 8650-8653—which set forth the

 9   requirements for presidential write-in candidates—violate the First, Fifth, and Fourteenth

10   Amendments.1 Id. at 17-18.

11          The legal standard for constitutional challenges to state election laws is well developed.

12   Although “voting is of the most fundamental significance under our constitutional structure,” it

13   “does not follow . . . that the right to vote in any manner and the right to associate for political

14   purposes through the ballot are absolute.” Burdick v. Takushi, 504 U.S. 428, 433 (1992). “The

15   Constitution grants to the States a broad power to prescribe the ‘Times, Places and Manner of

16   holding Elections for Senators and Representatives,’ Art. I, § 4, cl. 1.” Tashjian v. Republican

17   Party of Conn., 479 U.S. 208, 217 (1986). Consequently, the Supreme Court recognizes that

18   States “retain the power to regulate their own elections.” Burdick, 504 U.S. at 433 (citing

19   Sugarman v. Dougall, 413 U.S. 634, 647 (1973); Tashjian, 479 U.S. at 217). “Common sense, as

20   well as constitutional law, compels the conclusion that government must play an active role in
21   structuring elections; ‘as a practical matter, there must be a substantial regulation of elections if

22   they are to be fair and honest and if some sort of order, rather than chaos, is to accompany the

23   democratic processes.’” Id. (quoting Storer v. Brown, 415 U.S. 724, 730 (1974)).

24          “Election laws will invariably impose some burden upon individual voters.” Id. “[T]o

25   subject every voting regulation to strict scrutiny and to require that the regulation be narrowly

26
     1
27     Although plaintiff does not assert a specific cause of action, the court construes his complaint
     liberally and presumes he seeks to enforce these alleged constitutional violations through 42
28   U.S.C. § 1983.
                                                         4
     Case 2:20-cv-02422-JAM-CKD Document 3 Filed 01/25/21 Page 5 of 9


 1   tailored to advance a compelling state interest . . . would tie the hands of States seeking to assure

 2   that elections are operated equitably and efficiently.” Id. “Accordingly, the mere fact that a

 3   State’s system ‘creates barriers . . . tending to limit the field of candidates from which voters

 4   might choose . . . does not of itself compel close scrutiny.’” Id. (quoting Bullock v. Carter, 405

 5   U.S. 134, 143 (1972)). Rather, “a more flexible standard applies.” Id. at 434 (citing Anderson v.

 6   Celebrezze, 460 U.S. 780, 788–89 (1983)). When considering a constitutional challenge to a state

 7   election law, courts must “weigh the character and magnitude” of the burden that the State’s rule

 8   imposes on the rights at issue against the interests that the State contends justify that burden,

 9   “taking into consideration ‘the extent to which those interests make it necessary to burden the

10   plaintiff’s rights.’” Id.; Rubin v. City of Santa Monica, 308 F.3d 1008, 1014 (9th Cir.2002).

11          Under this standard, regulations imposing severe burdens on constitutional rights must be

12   “narrowly drawn to advance a state interest of compelling importance.” Burdick, 504 U.S. at

13   434. “Lesser burdens, however, trigger less exacting review[.]” Rubin, 308 F.3d at 1014.

14   “[W]hen a state election law provision imposes only ‘reasonable, nondiscriminatory restrictions’

15   upon the [constitutional] rights of voters, ‘the State’s important regulatory interests are generally

16   sufficient to justify’ the restrictions.” Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at

17   788). “[N]o bright line separates permissible election-related regulation from unconstitutional

18   infringements,” and courts are required to make “hard judgments” given the interests involved.

19   Rubin, 308 F.3d at 1014.

20          A.      The burden on plaintiff’s rights is not severe.
21          The court must first determine the nature of the burden on plaintiffs’ rights, for “[i]t is the

22   severity of th[ose] burden[s] . . . that determines the standard of review by which we judge the

23   state’s interest and, accordingly, decide whether the restriction is unconstitutional.” Id. at 1014.

24   “Courts will uphold as ‘not severe’ restrictions that are generally applicable, even-handed,

25   politically neutral, and which protect the reliability and integrity of the election process.” Id.

26   “This is true even when the regulations ‘have the effect of channeling expressive activities at the
27   polls.’” Id. (quoting Timmons v. Twin Cities Area New Party, 520 U.S. 351, 369 (1997)).

28   Indeed, “[c]ourts will strike down state election laws as severe speech restrictions only when they
                                                         5
     Case 2:20-cv-02422-JAM-CKD Document 3 Filed 01/25/21 Page 6 of 9


 1   significantly impair access to the ballot, stifle core political speech, or dictate electoral

 2   outcomes.” Id. at 1015.

 3           Here, plaintiff has not shown that he faces a severe burden. This conclusion flows from

 4   both the allegations in the Complaint and recent rulings from courts in this circuit. First, the

 5   Complaint demonstrates a complete refusal by plaintiff to attempt to comply with the

 6   requirements to qualify a presidential write-in candidate under California’s statutory scheme.

 7   Under California Elections Code §§ 8650-8653, only presidential write-in candidates “for which a

 8   group of 55 Presidential Electors pledge their votes to that write-in candidate, shall be counted as

 9   votes” in the November 3, 2020 presidential general election. (ECF No. 1 at 50.) Despite being

10   aware of this requirement, plaintiff informed the California Secretary of State that he and his

11   running mate “have not and will not fulfill the filing requirements for Presidential Write-in

12   Tickets put forth by your office.” Id. at 47. In plaintiff’s Declaration of Write-in Candidacy,

13   plaintiff wrote “REFUSE TO PROVIDE” in the Oath of Office section for the prospective

14   presidential electors. Id. at 49. Thus, the Complaint affirmatively establishes that plaintiff

15   intentionally refused to make efforts to secure his eligibility as a presidential write-in candidate

16   under California law.

17           Courts in the Ninth Circuit have consistently declined to find a severe burden “absent any

18   showing of electoral effort expended on the part of the plaintiff.” Blankenship v. Newsom, No.

19   20-CV-04479-RS, 2020 WL 6589654, at *4 (N.D. Cal. Aug. 3, 2020) (refusing to find that

20   California Election Code § 8400—which requires a presidential candidate seeking to appear on
21   the ballot to obtain signatures of at least one-percent of total registered California voters—

22   imposes a severe burden, because plaintiff had “done, quite literally, nothing to secure a place on

23   the California ballot under § 8400”) (emphasis original). Indeed, over the last few months,

24   district courts have held plaintiffs’ burdens non-severe where “[p]laintiffs essentially abandoned

25   most of their efforts” upon the arrival of COVID-19, Common Sense Party v. Padilla, 2020 WL

26   3491041 at *6 (E.D. Cal. June 26, 2020), or where “[p]laintiffs have not shown that they
27   exercised reasonable diligence to maximize their efforts to appear on the ballot in November

28   2020,” Joseph Kishore v. Gavin Newsom, No. 2:20-cv-05859 at 10, 2020 WL 5983922 (C.D.
                                                          6
     Case 2:20-cv-02422-JAM-CKD Document 3 Filed 01/25/21 Page 7 of 9


 1   Cal. July 20, 2020); see also Nader v. Brewer, 531 F.3d 1028, 1035 (9th Cir. 2008) (The severity

 2   of the burden “should be measured by whether, in light of the entire statutory scheme regulating

 3   ballot access, ‘reasonably diligent’ candidates can normally gain a place on the ballot, or whether

 4   they will rarely succeed in doing so.”). Under the precedent in this circuit, plaintiff has not

 5   demonstrated a severe burden on his constitutional rights. Accordingly, strict scrutiny does not

 6   attach to his claim.

 7           B.      The balance of interests favors the state.

 8           “The right to access the ballot is important to voters, candidates, and political parties alike,

 9   but it must be balanced against California’s need to manage its democratic process.” De La

10   Fuente v. Padilla, 930 F.3d 1101, 1106 (9th Cir. 2019). Under the Supreme Court’s ruling in

11   Burdick, this balancing is fact-intensive: a court “must weigh the character and magnitude of the

12   asserted injury to the rights . . . that the plaintiff seeks to vindicate against the precise interests put

13   forward by the State as justifications for the burden imposed by its rule, taking into consideration

14   the extent to which those interests make it necessary to burden the plaintiff’s rights.” Burdick,

15   504 U.S. at 434. Where, as here, a less-than-severe burden renders strict scrutiny inapposite, “the

16   state’s important regulatory interests are generally sufficient to justify reasonable, non-

17   discriminatory restrictions.” Anderson, 460 U.S. at 789.

18           Courts have acknowledged several weighty and legitimate state regulatory interests.

19   Blankenship, WL 6589654, at *5. First, California has an “undoubted right to require candidates

20   to make a preliminary showing of substantial support in order to qualify for a place on the ballot.”
21   Munro v. Socialist Workers Party, 479 U.S. 189, 194 (1986). Exercising this right furthers the

22   legitimate governmental goals of “preserv[ing] the integrity of the electoral process and

23   regulating the number of candidates on the ballot to avoid undue voter confusion.” Am. Party of

24   Texas v. White, 415 U.S. 767, 782 n. 14 (1974). Second, California possesses a related interest in

25   managing elections in a way that honors the choices of its citizenry without assuming “the

26   expense and burden of runoff elections” or upending carefully fashioned electoral timelines.
27   Nader v. Cronin, 620 F.3d 1214, 1218 (9th Cir. 2010). Finally—and blending into the public

28
                                                           7
     Case 2:20-cv-02422-JAM-CKD Document 3 Filed 01/25/21 Page 8 of 9


 1   interest—California is obliged to effectuate the legislatively-expressed will of its people. See,

 2   e.g., Thompson v. Dewine, 959 F.3d 804, 812 (6th Cir. 2020).

 3              Plaintiff does not clearly identify his alleged injury against which these state interests

 4   must be weighed. Although he alleges that the challenged provisions of the California Elections

 5   Code violate the First, Fifth, and Fourteenth amendments, he does not clearly allege, for example,

 6   that the provisions violate his constitutional right to association or political expression. Nor does

 7   he allege that the challenged statutory provisions discriminate against him in any manner.

 8              But even presuming plaintiff were to allege injury to these important rights of association

 9   and political speech, they do not, in this case, outweigh the state’s regulatory interests. The

10   restrictions at issue here are reasonable. To qualify as a write-in candidate, plaintiff needed to

11   obtain the endorsement of 55 presidential electors. This requirement is less onerous than the

12   requirement that was upheld in Blankenship, which required a candidate to obtain the signatures

13   of one percent of California’s registered voters to appear on the ballot. Nor are the restrictions

14   alleged to be discriminatory. Under the applicable standard of scrutiny, “the state’s important

15   regulatory interests are generally sufficient to justify reasonable, non-discriminatory restrictions.”

16   Anderson, 460 U.S. at 789. Thus, the court finds that plaintiff’s claims are without legal merit

17   and should be dismissed with prejudice. See Gardner v. Marino, 563 F.3d 981, 990 (9th Cir.

18   2009) (finding no abuse of discretion in denying leave to amend when amendment would be

19   futile).

20 IV.          Conclusion
21              Accordingly, IT IS ORDERED THAT:

22              Plaintiff’s application to proceed in forma pauperis (ECF No. 2) be GRANTED;

23              Further, IT IS RECOMMENDED THAT:

24              1.     Plaintiff’s complaint (ECF No. 1) be DISMISSED with prejudice; and

25              2.     The Clerk of Court be directed to close this case.

26              These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

28   days after being served with these findings and recommendations, any party may file written
                                                            8
     Case 2:20-cv-02422-JAM-CKD Document 3 Filed 01/25/21 Page 9 of 9


 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 3   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 4   objections. Failure to file objections within the specified time may waive the right to appeal the

 5   District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst,

 6   951 F.2d 1153 (9th Cir. 1991).

 7   Dated: January 24, 2021
                                                       _____________________________________
 8
                                                       CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE

10   17.2422.screen

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        9
